Title: To Alexander Hamilton from John Jay, 12 November 1798
From: Jay, John
To: Hamilton, Alexander



Albany Novr 12. 1798
Dr. Sir

I wrote by the last post an answer to yours respecting Mr. Hoffman. Inclosed is my answer to the one I recd. from him. Be so good as to seal and send it to him. I shall write to you in a few Days on other Subjects. Being still troubled with the piles, I am constrained to postpone my Journey to N York—if they should continue obstinate much longer, I shall not be with you this Season.
Yours sincerely

John Jay
Majr. General Hamilton

 